Moephy, J.
delivered the opinion of the court.
Barnes, one of the defendants, is appellant from a judgment against both as the makers of a promissory note.
The certificate of the clerk attests that the transcript contains-all the proceedings had, and all the documents filed in the case, but it does not inform us that it contains all the evidence adduced on the trial. We are, therefore, unable to examine the case on its merits, and the appeal must consequently be dismissed with costs in both courts.